Case 8:17-cv-00278-CJC-DFM Document 364 Filed 11/20/19 Page 1iofi Page ID #:5811

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

 

be
Bs
r

i eee
Lo DEPUTY

 

FILED
CLERK, U.S. DISTRICT COURT

NOV 20 2bi9

Date: // 120 Ll

Time:_/0-10O

Case No.: SACV 17-00278-CJC (DFMx)

Case Title: Fermin Vincent Valenzuela v. City of Anaheim et al

JURY NOTE NUMBER —_

THE JURY HAS REACHED A UNANIMOUS VERDICT

“a THE JURY REQUESTS THE FOLLOWING:

Whar is he  lega/ dee

OF “ Society” Fieom G 26'S

 

 

 

 

 

 

 

 

DATE: 4 [20 /) 4 SIGNED:
(FOREPERSON/ OFTHE FORY

 
